Citation Nr: 0820586	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  00-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1971 to July 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and Board remand.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.

In October 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The evidence of record demonstrates that post traumatic 
stress disorder (PTSD) is related to active service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to service 
connection for PTSD, because the claim is being granted in 
full, the VA's statutory and regulatory duties to notify and 
assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  The PTSD diagnosis must be made in 
accordance with the criteria of Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

Here, in an October 2007 VA mental disorders examination, a 
PTSD diagnosis, based on an alleged inservice assault, was 
made in accord with the DSM-IV criteria.  38 C.F.R. § 
4.125(a).  In that same examination, the examiner opined that 
the veteran's PTSD was due to his alleged inservice 
stressors, which included an alleged personal assault.  
38 C.F.R. § 3.304(f).  Although the veteran asserts various 
combat stressors, the evidence of record does not support 
that the veteran engaged in combat.  38 U.S.C.A. § 1154(b) 
(West 2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions).  Accordingly, the 
only issue that remains is whether there is credible 
supporting evidence that the veteran's alleged inservice 
personal assault occurred.  38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and that testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  Service records or 
other corroborative evidence must substantiate or verify the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
Cohen, 10 Vet. App. at 142.

Additionally, if a claim of entitlement to service connection 
for PTSD is based on an inservice personal assault,

evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] claim 
that is based on inservice personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

38 C.F.R. § 3.304(f)(3).

In statements throughout the record, the veteran asserted the 
following inservice stressor:  in April or June 1972 his 
commanding officer, C.H., put an unloaded gun to his head and 
pulled the trigger.  He stated that at that time, he 
discussed the incident only with the unit chaplain.  

The veteran's service personnel records indicate that he 
entered active service in September 1971 and was assigned to 
the Panama Canal Zone in March 1972.  The commanding officer 
of that unit was C.H.  Personnel records indicate that on 
April 4, 1972, the veteran was counseled for being in 
possession of marijuana.  The veteran was administered an 
Article 15.  Also on April 4, the veteran was counseled after 
failing to comply with an order to clean his barracks area.  
On April 5, the veteran was counseled for failure to perform 
duties as ordered.  On April 6, the veteran was counseled for 
poor duty performance, failure to get up on time, and 
tardiness to formations.  On April 10, the veteran was 
counseled for being absent without official leave, and was 
administered an Article 15.  On April 12, the veteran was 
counseled for being disrespectful to a non-commissioned 
officer.  In an April 1972 service personnel record, it was 
noted that the veteran's grade was reduced from Private E-2 
to Private E-1 due to misconduct, effective April 14, 1972  

In a June 13, 1972 memorandum, the unit chaplain stated that 
based on an interview with the veteran, it was in the best 
interest of the veteran and the Army that he be separated.  
In a June 15, 1972 service personnel record, the veteran's 
commanding officer, C.H., stated that the veteran had been 
counseled on numerous occasions with little positive response 
and that he had received two Article 15s.  C.H. noted that 
the veteran's behavior had gone steadily downhill and that 
continued duty would create serious disciplinary problems for 
the unit.  C.H. noted that the veteran indicated he was most 
anxious for separation from the Army at any condition.  It 
was felt that a quick separation was in the best interest of 
all parties concerned.  In a June 15, 1972 discharge for 
unfitness memorandum, it was noted that the veteran's conduct 
and efficiency were rated "good" from October 7, 1971 to 
December 5, 1971 and "excellent" from December 6, 1971 to 
February 17, 1972.  The veteran was unrated from February 18, 
1972 to March 10, 1972.  Beginning on March 10, 1972, the 
veteran's conduct and efficiency were rated 
"unsatisfactory."  

The veteran's original separation document noted that he was 
discharged as a Private E-1, under other than honorable 
conditions.  In a November 1972 Administrative Decision, the 
veteran's discharge status was changed.  The decision noted 
that the veteran performed excellently prior to his April 
1972 difficulty, that the veteran was not actually 
administered the first Article 15, that the veteran was not 
provided the proper legal rights, and that the second Article 
15 seemed rather harsh.  The veteran's amended separation 
document noted that he was discharged as a Private E-2 under 
honorable conditions.  

In April and May 1974 private medical records, the veteran 
reported that after he joined the Army and his anxiousness 
began.  He stated that due to his Army experiences he 
frequently used drugs.  The examiner noted substantial loss 
of weight after service discharge and the possibility of 
alcohol dependence.  The diagnosis was anxiety neurosis.  An 
August 1975 private record diagnosed severe psychological 
disorder.  A May 1986 private medical record diagnosed 
anxiety and depression.  In a November 1988 VA medical 
record, the veteran reported inservice trauma due to an 
altercation with a superior officer when the officer 
challenged him in a provocative manner.  PTSD was diagnosed 
in multiple VA medical records beginning in 1999 through 
2005.  

The Board finds that there is credible supporting evidence of 
the veteran's alleged personal assault during service.  The 
veteran's service personnel records demonstrate that the 
veteran's performance was rated good or excellent until March 
1972.  At that point the veteran was assigned to C.H.'s unit, 
and within weeks was counseled multiple times and 
administered two Article 15s.  By mid-June 1972, the veteran 
had been recommended for discharge.  This evidence serves to 
corroborate the veteran's assertion of the inservice event, 
which he alleged took place in April or June 1972.  Cohen, 10 
Vet. App. at 147 (holding that if the veteran did not engage 
in combat with the enemy, or if the claimed stressors are not 
related to combat, then the veteran's testimony must be 
corroborated by credible supporting evidence); West, 7 Vet. 
App. at 76 (holding that service records or other 
corroborative evidence must substantiate or verify the 
veteran's testimony regarding the claimed stressor).  
Additionally, in a private medical record less than 2 years 
from his service discharge, the veteran reported onset of his 
anxiety neurosis during service.  Moreover, the veteran has 
consistently reported the alleged inservice personal assault.  
Thus, the evidence includes a PTSD diagnosis made in 
accordance with the DSM-IV criteria, credible supporting 
evidence of an inservice stressor, and a medical nexus 
opinion linking the veteran's PTSD to the inservice personal 
assault stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  
Accordingly, affording the veteran the benefit of the doubt, 
the Board finds that entitlement to service connection for 
PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is granted.


REMAND

With respect to the claim of entitlement to TDIU, the appeal 
must be remanded for a medical examination.  In adjudicating 
a claim for TDIU, VA may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); see also 38 C.F.R. § 4.16a (2007) (holding that a 
veteran is entitled to TDIU where he is unable to secure a 
substantially gainful occupation as result of service-
connected disabilities).  VA has a duty to supplement the 
record by obtaining an examination, which includes an opinion 
as to what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297.  Although such an examination was conducted in 
October 2007, it did not address PTSD because that disability 
was not yet service-connected.  Accordingly, the RO must 
provide a medical examination regarding whether the veteran's 
service-connected disabilities, to include PTSD, alone and 
not in concert with any nonservice-connected disabilities, 
render him unable to obtain or retain substantially gainful 
employment.  



Accordingly, the case is remanded for the following action:

1.  Following the effectuation of the 
Board's grant of service connection for 
PTSD and the assignment of a disability 
rating for this disorder, the RO must 
schedule the veteran for a VA examination 
to determine the impact that his service-
connected PTSD has on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran and record for clinical purposes, 
a full work and educational history.  
Based on the examination and a review of 
the claims file, the examiner must provide 
an opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service-connected 
disabilities, to include PTSD, lumbar 
spine degenerative disc disease, bilateral 
knee disorders, a gastric disorder, and a 
headache disorder, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

3. After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated. If 
the claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative. After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


